DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #02-005
April 4, 2002

Dear State Medicaid Director:
The purpose of this letter is to provide you with assistance in your on-going activities to
implement the Health Insurance Portability and Accountability Act's (HIPAA)
Administrative Simplification (A/S) provisions. Guidance on submitting a compliance
plan to obtain a one-year delay in the compliance date until October 17, 2002, for the
HIPAA Transaction Rule was sent in a separate letter (SMD #02-003) dated March 7,
2002.
Enclosed with this letter are two sets of documents. One is titled "Electronic Data Interchange
Transaction: HIPAA Readiness Checklist." The other is a model Advance Planning Document
(APD) designed to help expedite your requests for enhanced Federal financial assistance relative
to HIPAA-related changes to your Medicaid Management Information System.
HIPAA READINESS CHECKLIST
This checklist was designed by experts to assist states in cataloguing the actions they have taken,
and those they plan to take, to become HIPAA compliant. It provides a set of useful benchmarks
that can help gauge the degree of progress you have made to date, and the activities still
remaining to be undertaken or completed. This is a self-assessment tool designed specifically by
and for state Medicaid agencies. Should anyone on your staff need assistance regarding its use,
they should contact their respective regional office Medicaid systems lead or Henry Chao, here
in Baltimore, at (410) 786-7811, hchao@cms.hhs.gov.
MODEL ADVANCE PLANNING DOCUMENTS FOR HIPAA
Use of the enclosed model APD should significantly shorten the traditional APD process. Its use
is completely voluntary but we believe it will help focus both of our efforts on the most
important issues which need to be aired. It was designed with the help of state system staff who
have had considerable experience in submitting APDs in the past, and we think this is a faster,
better way to achieve mutually satisfactory results relative to systems changes needed under
HIPAA.

Page 2 – State Medicaid Director
In all, this package contains the following documents:
•
•
•
•
•

Attachment A: An APD Guidance Document. This document provides details on the APD
process, and appropriate sections of the regulations.
Attachment B: Appropriate sections of Part 11 of the State Medicaid Manual (SMM)
provide detailed information on allowable costs.
Attachment C: Model HIPAA Planning APD
Attachment D: Model HIPAA Implementation APD
Attachment E: State Medicaid Director letter dated December 5, 1995 clarifies policy
regarding sole-source procurements.

If your staff has any questions regarding the enclosed documentation, please have them contact
your MMIS representative in your regional office, or Jason Goldwater of my staff, at
(410) 786-0476.

Sincerely,
/s/
Dennis G. Smith
Director
Enclosures
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
State Chief Information Officer
State HIPAA Coordinator
William Davis
Acting Director, Division of State Systems Policy
Administration for Children and Families
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Jennifer King
Director, Health and Human Services Task Force
American Legislative Exchange Council

Page 3 – State Medicaid Director
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Matt Salo
Director of Health Legislation
National Governors Association
Trudi Matthews
Senior Health Policy Analyst
Council of Governments

Technical Support Services
for the Medicaid
HIPAA-Compliant
Concept Model
(MHCCM)

HIPAA EDI Transaction Risk Assessment Checklist
(For State Self-Assessment)
February 12, 2002

Prepared for:
Centers for Medicare & Medicaid Services
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244 – 1850

HIPAA EDI TRANSACTION RISK ASSESSMENT CHECKLIST
(STATE SELF-ASSESSMENT)
The risk assessment checklist is provided as a self-assessment tool to allow States or agencies to gauge where they are in the
overall picture of HIPAA implementation. This checklist is intended to be used by the HIPAA Coordinator, HIPAA Project Lead, or
other key agency representative in the State, Medicaid agency, or other agency. Use of this checklist is voluntary; it is intended to
assist the agency and is not required to be submitted to CMS.
The Yes column following each item can be checked if the person completing it can respond positively to the question (i.e., the item
is completed or in progress). The Yes column can also be checked if adequate resources and planning have been allocated for
future efforts. If these criteria are not met, the No column should be checked. Two critical parameters often appear in the question
sets. The first addresses whether a thorough analysis was performed resulting in a clear understanding of the task in question. The
second addresses whether a firm commitment of specific allocation of funds and/or resources exists to accomplish the task.
There are no official score sheets or right or wrong answers; the list of questions is provided as an aid to help establish a barometer
of progress and highlight work still needing to be accomplished. The list is also intended to provide ideas on areas that States or
agencies may not have considered in their project efforts toward HIPAA compliance. It is in the organization’s best interest to answer
the questions as honestly and accurately as possible. The HIPAA Project Lead or HIPAA Project Coordinator is usually in the best
position to provide accurate answers to the questions and can act as the best judge of the status of each project area in the checklist.
Each question for which a No answer was supplied should be examined, and the reason for which No was given should be
understood. If, in fact the No answer is proper for the activities required to become HIPAA compliant, it need not be
considered further and N/A can be put in the answer boxes. The checklist is intended to serve as a tool for identifying areas
of risk. Every No answer remaining after the analysis is an indication of an area of risk. The more remaining Nos, the higher
the risk for achieving HIPAA compliance. In general, the project is at low risk if the answers are mainly Yes or N/A.
However, even in the case of many No responses to the questions, this checklist is not intended to give the impression that
the organization is not going to successfully achieve HIPAA compliance. It should allow better focus of organization efforts
in the time remaining until Oct. 16, 2003.
Please be aware that this checklist only applies to the Transaction Standard – Rule 1. Rule 2, Privacy, must also be implemented in
this time period. Activities pertaining to Rule 2 are not included in this checklist.
The timeline graphic is based on the GAO guidelines for project implementation. It illustrates the overlapping of project phases and
activities and the overall chronology of project activity. The timeline also provides comparison dates of January 2, 2002 and January
2, 2003 to provide a general indication of where each organization should be in the project timeline. This is a depiction of an “ideal
project”. Roughly, a HIPAA Project can correlate its own timeline to this one by aligning its actual start date with this timeline’s start
date (October 16, 2000) and then comparing its tasks and activities with the timeline for the 10 defined project areas (A-J).
Sources for useful HIPAA-related information are suggested in some of the checklist items below (CMS white papers can be found at
either WWW.MHCCM.ORG or WWW.CMS.GOV). In addition, white papers on the WEDI-SNIP website (SNIP.WEDI.ORG) and the
State NMEH representative can provide more information.
Rev. 0

STATE SELF-ASSESSMENT CHECKLIST

Page 1

PLOTTING THE PROJECT TIMELINE

October 16, 2000

January 2, 2002

January 2, 2003

Testing must
begin no later
than April 16,
2003

Compliance Date
(On or Before
October 16, 2003)

Part A = HIPAA Project Office, Budgets, Resources, Contracts and Plans
Part B = Definition of Covered Entity Status
Part C = Coordination of State Medicaid (or Other Agency) Enterprise
Part D = Impact on Medicaid (or Other Agency) Business
Part E = System Impact Assessment
Part F = Design of System & Business Process Changes
Part G = System Renovation
Part

H = Validation and Testing
Part I = Implementation and Transition
Part J = Contingency Planning

Rev. 0

STATE SELF-ASSESSMENT CHECKLIST

Page 2

HIPAA EDI TRANSACTION RISK ASSESSMENT CHECKLIST – State Self-Assessment
Checklist Contents

Page

Part A – HIPAA Project Office, Budgets, Resources, Contracts and Plans
Part B – Definition of Covered Entity Status
Part C – Coordination of State Medicaid (or Other Agency) Enterprise
Part D – Impact on Medicaid (or Other Agency) Business Processes
Part E – System Impact Assessment
Part F – Design of System and Business Process Changes
Part G – System Renovation
Part H – Validation and Testing
Part I – Implementation and Transition
Part J – Contingency Planning

3
5
6
7
8
10
10
11
12
13

Part A – HIPAA Project Office, Budgets, Resources, Contracts, and Plans
1. HIPAA Project Office (HPO) Established
HPO can be statewide, agency or department specific. Responsibilities, structure, schedule, tracking, and reporting set
up. For guidance, read the CMS paper “GETTING ORGANIZED FOR HIPAA: States’ Best Practices for Scaling Mt. HIPAA”
Yes
No
Is an HPO established?
Does the HPO have a written charter and a defined role?
Does the HPO have support at the highest State executive levels?
Is there a current Organization chart and Charter document?

Rev. 0

STATE SELF-ASSESSMENT CHECKLIST

Page 3

2. HIPAA Budgets, Resources, And Contracts
Resources identified and available
Yes

No

Are the HIPAA budget requirements known in detail?
Are the needed APDs submitted and approved for HIPAA?
Is there a resource plan?
Are the staffing requirements assessed for the entire project?
Are staffing resources available when needed?
Does the HPO have a firm commitment of resources and staff to meet the requirements?
Are all necessary RFPs for resources and staff completed?
Are contracts in place for additional resources and staff?
Are contracts in place for needed software (translators, for example)?
Are other needed services and support contracts in place?
3. State or Agency HIPAA Plan
Overall State plan should include State agency coordination. May need sub-plans for specific areas, associated offices or
subordinate departments (Project Management, Status/Tracking, Testing, Risk Management, Configuration
Management, QA/QC, Contingency Planning, etc.) For help on the format and contents of system and software
development related plans, see the IEEE Software Engineering Standards at WWW.IEEE.ORG. Lots of good software
management related information, including Risk Management, is available from the Software Engineering Institute at
WWW.SEI.CMU.EDU.
Yes
No
Is there an overall State or Agency (or comparable) HIPAA plan?
If needed, are there individual department plans?
Are reasonable timelines established for critical activities?
Are specific individuals responsible for updating the plan?
Does the plan include outreach activities?
Is there a plan for implementation of future HIPAA rules (NPI, Transaction Version Changes, Plan
ID, Claims Attachments)?

Rev. 0

STATE SELF-ASSESSMENT CHECKLIST

Page 4

4. Scheduling and Tracking Project Activities
Tracking individual plans & schedules for renovation effort
Yes

No

Do HIPAA schedules define tasks and milestones, indicating responsible entities and
dependencies?
Is there a process and tools to support maintaining HIPAA project plans and schedules?
Do all departments, divisions, and units report to the HPO on HIPAA progress?
Is there periodic Executive level review of progress and deadlines?
Has a request for a one-year implementation delay been submitted (by Oct 16, 2002)?

Part B - Definition of Covered Entity Status
5. Definition of Covered Entity Status
Definition of Medicaid covered entity status and its relationship to other State agencies (Depts. of Health, Mental Health,
Aging, etc.). For guidance, read the CMS paper “ARE YOU A COVERED ENTITY? And When Does Rule 1 Apply?”
Yes
No
Has the Medicaid State agency defined its own Covered Entity boundaries?
Have any exempt components been identified?
Does the agency have any components, (e.g., Provider role, Clearinghouse role, or Sponsor role)
which would qualify it as another type of Covered Entity?
Does the Medicaid agency know the Covered Entity status of the other State agencies with which it
does business?
Does the HIPAA Project Plan cover all relationships?

Rev. 0

STATE SELF-ASSESSMENT CHECKLIST

Page 5

Part C – Coordination of State Medicaid (or Other Agency) Enterprise
6. Outreach To Trading Partners
Inclusion of the State Medicaid Enterprise. For guidance, see the CMS paper “OUTREACH TO DATA TRADING
PARTNERS: “You’re OK, I’m OK””
Yes
No
Does the agency have an Outreach Plan?
Is the execution of the plan on schedule?
Have issues related to testing with Partners been identified and resolved?
Have transition issues been identified and resolved?
Has the MHCCM (Medicaid HIPAA Compliant Concept Model) Enterprise Perspective been used to
verify that all trading partners are included?
7. Provider Survey
Provider readiness indicator
Yes

No

Yes

No

Has a survey been sent to providers to determine their HIPAA readiness?
Has the potential EDI volume been determined?
Is the system able to handle all incoming data via all routes of data submission?
8. Inventory Of Data Exchange Partners And Data Exchanged
All covered exchanges should be known and classified as to transaction type
Was the Y2K inventory of data exchange partners and data reviewed and used as a starting point?
Have the inventories been updated for HIPAA?
For covered entities, have the data exchanges that require the use of standard transactions been
identified?
Is the opportunity to use any non-mandated standards (277 unsolicited, 275, 997) being
considered?

Rev. 0

STATE SELF-ASSESSMENT CHECKLIST

Page 6

9. Trading Partner Agreements
Assuring that Trading Partner agreements are updated for HIPAA
Yes

No

Yes

No

Have trading partner and Chain of Trust agreements been developed?
Was a model agreement used?
Was legal counsel involved in developing the contract language?
10. Business Associate Agreements
Assuring Business Associates are doing what is needed for compliance
Have all business associate contracts been examined in light of the Transaction rule?
Are all needed parts of these contracts rewritten to ensure HIPAA compliance?
Was a model contract used as an example?
Was legal counsel involved in developing the contract changes?

Part D – Impact on Medicaid (or Other Agency) Business Processes
11. Business Process Identification, Review, And Re-Engineering
Assessed for HIPAA impact, prioritized for re-engineering (requiring changes in policy, procedure, training and use of
data) and for contingency planning
Yes
No
Have the business functions been inventoried?
Has the inventory been verified against the business functions identified in the MHCCM Operations
Perspective?
Have the business processes been assessed for HIPAA impact?
In particular, has the electronic availability of eligibility determination been assessed to determine
required changes in day-to-day operations?
Have the processes been prioritized for re-engineering?
Have the processes been prioritized for contingency planning?
Are specific plans in place for critical/top priority business processes?
Can all impacted business processes be ready by the transition date?

Rev. 0

STATE SELF-ASSESSMENT CHECKLIST

Page 7

12. HIPAA Standard Code Sets (Loss of Local Codes)
Identification and decisions on how to implement new standard codes, how to live without local codes, impact on systems
which use local codes, impact on business processes. For guidance, see the CMS paper “DATA CONTENTS AND CODE
SETS: The Devil is in the Details”
Yes
No
Has the impact of the loss of local codes and adoption of standard codes on business processes
been assessed?
Has the impact of the loss of local codes and adoption of standard codes on systems been
assessed?
Can required legal and policy changes to support the loss of local codes be implemented in a timely
manner?
Have needed requests for code set changes been submitted and coordinated with the NMEH subworkgroups (local codes, taxonomy, prior auth, EOB, etc.)?
Is the impact that switching to standard codes will have on policies, procedures, retraining of staff,
and communication with providers known?

Part E – System Impact Assessment
13. System Assessments
Gap analysis, inventory of files, mapping of X12 transactions to internal formats, COTS analysis. See the MHCCM Toolkit
for mapping and gap analysis support tools.
Yes
No
Has a Gap Analysis been performed?
Have mandated standard HIPAA transactions been mapped (270, 271, 276, 277, 278 request, 278
response, 820, 834, 835, 837, 837 COB)?
Have all non-mandated X12 transactions that are planned to be implemented been mapped (e.g.,
277 UNSOLICITED, 275, 997)?
Have all affected system components been identified?
Has system assessment been completed?

Rev. 0

STATE SELF-ASSESSMENT CHECKLIST

Page 8

14. Input Modes
Fax, paper, file, DDE, web-based, etc. – assure data elements available for later standard transactions, strip and store
(data element storage for later use) issues
Yes
No
Have all modes of input for all types of transactions been identified?
Has a plan been developed to maintain or implement each type of input?
Has the Medicaid position regarding all modes of input including DDE, web, etc. been documented?
Have these positions and approach(es) been communicated to providers and other data trading
partners?
Has the completeness of the impact assessment been verified by using the MHCCM Operations
Perspective section on Claims Submission?
15. Systems Interfacing With The MMIS
All systems that interface with the MMIS evaluated for impact. How to merge data from new and old claims. How to
handle data warehouses with mixture of data types, etc.
Yes
No
Is there a master systems architecture diagram for the Medicaid enterprise?
Does it include all the points of data exchange that may be impacted by HIPAA formatting or data
standards?
Have all interfacing systems been assessed for HIPAA impact?
Are plans complete for the necessary modifications to the other systems?

Rev. 0

STATE SELF-ASSESSMENT CHECKLIST

Page 9

Part F- Design of System and Business Process Changes
16. Solution Designed
For MMIS and all other impacted systems – translation or clearinghouse decided upon. Access to historical claim data
considered.
Yes
No
Has an overall approach to achieving compliance been decided upon and documented?
Has the design of the compliant system been completed?
Have needed software and system changes been detailed?
Has a cleanup of master files (insurance, employer, provider, patient, etc.) been planned to insure
error-free conversions of the data?
If a translator and/or a clearinghouse are part of the solution, are their roles clearly and completely
defined?
Are strip and store (data element storage for later use) needs defined?

Part G – System Renovation
17. System and Software Solution Renovations
MMIS modifications, translator, and clearinghouse interfaces developed & installed. Other Medicaid systems and SW
renovations done.
Yes
No
Is there a schedule for design, development, and implementation?
Are the system renovations prioritized?
Is there a QA/QC function incorporated into the renovation process?
Are the system renovations complete?

Rev. 0

STATE SELF-ASSESSMENT CHECKLIST

Page 10

Part H – Validation and Testing
18. Test Plans
Test schedule, Test environments ready. For guidance on testing, read the CMS paper “Testing! Testing! Do You Read Me?”
Yes
No
Is there an overall plan for testing?
Does the test plan include translator, clearinghouse, provider and all other data exchange
interfaces?
Does the test plan include a representative sample of all data exchange partners?
Does the plan provide for preparation and scheduling of a test facility or separate test environment?
Is there a plan to certify the correctness of input/output systems?
Is it planned to require that EDI providers demonstrate they have successfully tested?
Is there a plan to certify EDI submitters?
19. Testing
Testing of Renovated Software and Business Processes
Yes

No

Is the use of a separate testing facility planned?
Is there a test environment separate from operations?
Is there an automated way to generate sample test data?
Is there an automated method for running tests?
Does the testing process include unit, system, integration and regression tests for all system
changes?
Do the planned tests address the following 6 levels of WEDI recommended testing:
1) Integrity testing 2) Requirements testing 3) Numerical Balancing testing 4) Situation testing 5)
Code Set testing 6) Type of Service/Product Type testing?
Is there a system in place to record, prioritize and track test failures through to correction and
retest?
Is there a QA/QC function incorporated into the testing process?

Rev. 0

STATE SELF-ASSESSMENT CHECKLIST

Page 11

Part I – Implementation and Transition
20. Implementation Plan
Implementation of the Renovated Systems
Yes

No

Yes

No

Is there a plan for implementing the renovated systems?
If parallel operations are planned, are the resources in place?
Are there plans to track and correct system problems identified during operations?
Are there plans to implement modified business processes?
Are there resources available to track process problems identified during operations?
21. Transition Plan
Plans for the transition to HIPAA standard transactions
Has phase-over or transition been planned?
Does the plan include parallel operations?
Have trading partners been informed of the transition plan?
Are trading partners prepared to meet the dates in the transition plan?
Has the plan been discussed with providers?
Are providers prepared to meet the dates in the transition plan?
Does the plan include enough time to test transactions thoroughly, and to phase in new standards
before the beginning of the transition?

Rev. 0

STATE SELF-ASSESSMENT CHECKLIST

Page 12

Part J – Contingency Planning
22. Contingency Plans
Based on business continuity needs, prioritization of business functions (pay claims), risk assessments.
Yes
Is there a contingency plan in case all trading partners and providers have not completed transition
by the end of the transition period?
Is there a contingency plan in case the transition is not complete by the HIPAA deadline?
Was the contingency plan based on plans developed for Y2K?
Does the focus of the contingency plan reflect the critical business functions?
Does the contingency plan identify how compliance with HIPAA will be achieved for transaction
types that cannot be supported before the deadline?
Are there plans and resources to test the contingency plan?
Have the resources needed for contingency operations been identified?
Are contingency operations resources available?

Rev. 0

STATE SELF-ASSESSMENT CHECKLIST

No

Page 13

Attachment A
ADVANCE PLANNING DOCUMENT (APD) GUIDANCE
DOCUMENT
Part I – Background
In 1996, Congress passed the Health Insurance Portability and Accountability Act (HIPAA) of
1996 (P.L. 104-191) as a step toward reforming health care in the United States. Title II, Subpart
F of this law, titled "Administrative Simplification", requires that the Secretary of DHHS adopt
standards necessary to create a national electronic health data system. Standards are required for
transactions and code sets, identifiers, data security, electronic signature data, and privacy. The
overall goal is to reduce administrative burdens in the health care industry by requiring and
adopting the use of standardized, electronic transmission of essential administrative and financial
data. Additionally, Medicaid is a health plan. As such, each state’s Medicaid Management
Information System (MMIS) must comply with all provisions of each HIPAA rule. The APD
models (see Attachments C and D) and this Guide Document (Attachment A) have been
designed to streamline the process for planning and implementing strategies for HIPAA.
Funding
The applicable regulations governing Federal Financial Participation (FFP) under title XIX are
contained in 42 CFR 433.15, Subpart A. FFP is available for statewide planning, design,
development and installation (DDI) of mechanized claims processing and information retrieval
systems, the MMISs. FFP is available at the 90-percent rate for DDI ( section 1903(a)(3)(A)(i)
and 42 CFR §433.15(b)(3); and at the 75-percent rate for the continued operation of such
systems, approved by CMS (see section 1903(a)(3)(B); 42 CFR §433.15(b)(4)). For further
information regarding FFP, refer to the State Medicaid Manual, Part 11, sections 11276-11280.

Part II –Implementation and Planning Advance Planning Documents
and Exemptions
This section provides information on two APDs that are used to provide information regarding
DDI and operational phases of system developments within a state Medicaid agency. Both the
Planning and Implementation APDs have similar requirements, but are used for different
purposes. The following section provides information regarding the overall intent and
requirements for each document.

Version 1: 04/04/2002
Health Insurance Portability and Accountability Act APD Guide

Page 1

A. Planning Advance Planning Document
The Planning APD is a brief document prepared and submitted prior to initiating
planning phase activities. The purpose is not to provide needs and plans in detail, but to
develop a high-level management statement of vision, needs, objectives, plans and
estimated costs. The focus is on describing how planning will be accomplished and
demonstrating that the state has established a plan that is reasonable for the level of effort
of the project. Planning APDs that meet the standards for approval as described below
will be approved in sixty days. The Planning APD has four sections: 1. Statement of
Need; 2. Project Management Plan; 3. Planning Project Budget and 4. Assurances.
1. Statement of Need
This section of the Planning APD should set forth the state’s information and services,
“vision,” including the scope and objectives of the planned information system and its
interrelationships with other systems (if known). In addition, the needs statement should
define the system requirements in terms of problems and needs listed. The Model
HIPAA Planning APD has three components under Statement of Needs. They are:
•

Statement of “Vision”1 – The APD must identify the overall strategy for
reengineering MMISs to become compliant with the Administrative
Simplification provisions of HIPAA. Additional details can be provided, if
necessary, to ensure that the system will become compliant by the deadline
mentioned within each final rule. For example, the state may provide additional
details to ensure compliance with the final rule on transactions and code sets for
which the new deadline is October 16, 2003.

•

New or Changed Program Requirements – All provisions of each final rule must
be mentioned in the state’s reengineering process. Any differences between the
state’s planned effort and the requirements must be explained.

•

Problems or Deficiencies in Existing System – The state must identify the
deficiencies within the current MMIS that prevent overall compliance with the
HIPAA final rules.

2. Project Management Plan
The Project Management Plan summarizes how the states plan. The state’s planning
project organization is briefly described. At this point in the project, all that is required is
that the state identify, by name and title, key players in the planning phase, such as the
project manager and other key planning staff. This information can be depicted in an
organizational chart. The Project Management Plan for planning describes how and
1

“Vision” means the state planners’ view of future program needs and the system architecture necessary to support
those needs.

Version 1: 04/04/2002
Health Insurance Portability and Accountability Act APD Guide

Page 2

when the activities for the planning phase will be conducted and schedules milestones for
completion of key events. This section consists of the following parts:
•

Planning project organization (state and contractor) -- The state should provide a
descriptive one-page chart and one-page of accompanying narratives describing
the individuals working on the HIPAA project, their responsibilities, and
relationships they have with state Medicaid staff and/or contractors responsible
for HIPAA-related activities.

•

Planning activities, products and deliverables – The state should summarize these
in one page or less.

•

Commitment to conduct: - Each state must check off whether they intend to
conduct the following types of analyses. A statement must be provided for any
“No” box that is checked explaining the rationale behind why such analyses are
not being conducted.
� Requirements Analysis (e.g. Gap Analysis) – The differences between current
Medicaid systems and the HIPAA requirements. Additionally, information on
the resources and time needed to remediate the MMIS must be included.
� Alternatives Analysis – examining the potentiality of utilizing alternative
methods as compared to the one chosen.
� Cost/Benefit Analysis – analyzing the initial and long-term costs during the
remediation process and comparing them to the cost benefits of alternative
methods.
� Joint Application Design (JAD) with users – whether a state will participate
with the users of the MMIS in its remediation plan.
� Functional Specification – a detailed analysis of the functionality of the
MMIS under HIPAA and whether it is consistent with the requirements
outlined in the HIPAA final rules.
� Systems Design – an analysis of how the MMIS will become HIPAA
compliant and what technology will be employed.
� Impact Assessment – an analysis of how compliance efforts will affect users
of the MMIS.
� System Interrelationships (if applicable) – an analysis of the different
relationships other applicable systems (e.g. IES) have with the MMIS, and
how compliance efforts may affect them.

3. Planning Project Budget
This section succinctly describes in narrative form the resource needs for which funding
support during the Planning Phase may be requested by the state. These needs may relate
to state and contractor staff costs, computer time, hardware and commercially available
software, travel space, supplies, telephones, photocopying and so forth. This section of
the APD provides the budget, projected costs and time schedule for the Planning Phase.

Version 1: 04/04/2002
Health Insurance Portability and Accountability Act APD Guide

Page 3

•

Anticipated state costs – The state must include documentation that anticipates all
costs that would be included in both the development and implementation of the
remediation method. These costs must be broken down by fiscal quarter and
summarized by fiscal year, including the totals for both project planning and the
program as a whole.

•

Proposed time schedule – The state must include documentation on the amount of
time needed for the planning phase.

4. Assurances
This section refers to the procurement of automated data processing equipment for
mechanical claims processing, and whether it was procured under the appropriate
requirements outlined in the Code of Federal Regulations listed, the appropriate sections
of the State Medicaid Manual, and a State Medicaid Letter 2 dated December 4, 1995.
This section also refers to access to records, licensing, ownership of software and the
safeguarding of information contained within the system.
The state must indicate, through a check-box, whether they are compliant with the
following provisions. All “No” answers must be explained with complete justification
provided.
•

Procurement Standards (Competition/Sole Source)
Document: Title 45 Code of Federal Regulations, Part 95
Sec. 95.613 Procurement Standards.
(a) Procurements of ADP equipment and services are subject to the procurement
standards prescribed by Subpart P of 45 CFR Part 74 regardless of any conditions
for prior approval. Those standards include a requirement for maximum practical
open and free competition regardless of whether the procurement is formally
advertised or negotiated.
(b) Those standards, as well as the requirement for prior approval, apply to ADP
services and equipment acquired by a state or local agency, and the ADP services
and equipment acquired by a state or local Central Data Processing facility
primarily to support the Social Security Act programs covered by this subpart.
Service agreements are exempt from these procurement standards.
Document: State Medicaid Manual Part 11
Section 11267 REQUIRED ASSURANCES

2

The State Medicaid Letter, dated December 4, 1995 is attached to this Guide as ATTACHMENT E.

Version 1: 04/04/2002
Health Insurance Portability and Accountability Act APD Guide

Page 4

For 90-percent, as well as for 75-percent funding, and 50-percent FFP where the
threshold amounts found at 95.611(a) are exceeded, give CMS, with respect to
each RFP and/or contract entered into for a system, assurance that:
Procurements of ADP services and/or equipment for mechanized medical claims
processing and information retrieval systems meet the provisions of 45 CFR 74,
Administration of Grants;
Fair competition and public advertising are within Federal and state procurement
standards. The Federal procurement standards are in 45 CFR 74, Subpart P and
the December 4, 1995 State Medicaid Director letter (See Attachment E).
•

Access to Records
Document: Title 45 Code of Federal Regulations, Part 95
Sec. 95.615 Access to systems and records.
In accordance with 45 CFR part 74, the state agency must allow the Department
access to the system in all of its aspects, including design developments,
operation, and cost records of contractors and subcontractors at such intervals as
are deemed necessary by the Department to determine whether the conditions for
approval are being met, and to determine the efficiency, economy and
effectiveness of the system.

Document: State Medicaid Manual Part 11
Section 11267 REQUIRED ASSURANCES
For 90-percent, as well as for 75-percent funding, and 50-percent FFP where the
threshold amounts found at 95.611(a) are exceeded, give CMS, with respect to
each RFP and/or contract entered into for a system, assurance that:
All deliverables, interim reports, data collection forms, questionnaires, and other
working papers that support the final system acceptance will be made available on
request to CMS. This applies to the prime contractor, any subcontractors, and
other state or local agencies supplying services.
•

Software Ownership, Federal Licenses and Information Safeguarding
Document: Title 42 Code of Federal Regulations, Part 433
Sec. 433.112(b) (5) – (9)

Version 1: 04/04/2002
Health Insurance Portability and Accountability Act APD Guide

Page 5

(5) The state owns any software that is designed, developed, installed or improved
with 90-percent FFP.
(6) The Department has a royalty-free, non-exclusive, and irrevocable license to
reproduce, publish, or otherwise use and authorize others to use, for Federal
Government purposes, software, modifications to software, and documentation
that is designed, developed, installed or enhanced with 90-percent FFP.
(7) The costs of the system are determined in accordance with 45 CFR 74.171.
(8) The Medicaid agency agrees in writing to use the system for the period of time
specified in the APD approved by CMS, or for any shorter period of time that
CMS determines justifies the Federal funds invested.
(9) The agency agrees in writing that the information in the system will be
safeguarded in accordance with subpart F, part 431 of this subchapter.
•

Progress Reports
Document: State Medicaid Manual Part 11
Section 11267

REQUIRED ASSURANCES

For 90-percent, as well as for 75-percent funding and 50-percent FFP where the
threshold amounts found at 95.611(a) are exceeded, give CMS, with respect to
each RFP and/or contract entered into for a system, assurance that:
Copies of progress reports, as requested, will be delivered to CMS.
In addition to the four sections of the Planning APD described above, there is an
additional provision at 45 CFR § 95.605(vi), which requires a commitment to define the
state's functional requirements for the purpose of evaluating the transfer of an existing
system, including the transfer of another state's General Systems Design (GSD), which
the state may adapt to meet state specific requirements.

B. Implementation Advance Planning Document (APD)
Implementation APDs are written plans of action that states use to request FFP in the
designing, developing and implementing of the system. States are required to submit an
Implementation APD prior to incurring costs for system design and development when
the total project costs (including planning) are estimated to exceed the thresholds in 45
CFR § 95.61(b). The level of detail in the Implementation APD should be commensurate
with the complexity and scope of the acquisition. This template provides an overview of
the requirements of an Implementation APD and emphasizes the need to keep the
information tightly focused on the issues below. Implementation APDs that meet the
standards for approval will be approved within 60 days.

Version 1: 04/04/2002
Health Insurance Portability and Accountability Act APD Guide

Page 6

1. Statement of Needs and Objectives
In this section of the Implementation APD, the state should summarize the current
environment and the new system needs, objectives, and anticipated benefits. Needs may
be expressed in terms of deficiencies in existing capabilities, new or changed program
requirements, or opportunities for economies or efficiencies.
•

Statement of Needs and Objectives - The state must clearly state the purpose and
objectives of the project to be accomplished and the necessity for the project. A
basic description of the modification or system utilized in order to make the
MMIS HIPAA-compliant must be included.

•

Problems or deficiencies in existing system* 3 - The state must describe why the
current MMIS is unable to process the new or changed requirements listed in each
HIPAA final rule.

•

New or changed program requirements* - The state must explain any differences
between the current MMIS and the requirements listed in each HIPAA final rule.

2. Requirements Analysis, Feasibility Study, and Alternatives Analysis
The regulation at 45 CFR §95.605(2)(iii) provides for a requirements analysis, feasibility
study, and alternatives analysis. The regulation does not require that a "summary" of
these analyses and study be a part of the Implementation APD, nor are copies of these
documents required. If the state has performed these analyses and study in the Planning
APD, CMS will accept the Executive Summary of these documents as meeting the
Implementation APD requirement.
•

General Requirements – The state must submit a general requirements analysis
for their compliance efforts, describing both the functional and technical needs,
including system interface requirements, if applicable. It should not exceed five
pages in length, and should include all analysis completed up to the point of
submission of the APD.

•

Alternatives Analysis – The state must briefly summarize which alternatives to
the chose remediation effort were selected for evaluation of costs and benefits,
and provide the rationale for selection of the chosen alternative.

3. Cost/Benefit Analysis
The state must provide a summary of the results of the cost benefit analysis. Program
performance improvements, projected costs, and anticipated benefits the system is
expected to deliver must be described succinctly. The narrative should address the basis,
3

*Not required if the State has submitted a HIPAA Planning APD

Version 1: 04/04/2002
Health Insurance Portability and Accountability Act APD Guide

Page 7

assumptions, calculations and measurement plan related to performance, cost and benefit
goals. The state must also indicate, through a check box, whether the following items are
included with this analysis:
a. Cost/Benefit Profile – A brief cost-benefit profile of the chosen method for
HIPAA compliance must be included;
b. Systems Life Benefits – A spreadsheet detailing the systems life of the chosen
method of compliance must also be included.
4. Project Management Plan
The Project Management Plan summarizes the project activities, deliverables and
products; project organization; state and contractor resource needs and anticipated system
life. If the state has previously submitted a Planning APD, any differences from the
Project Management Plan submitted in that document must be explained.
As succinctly as possible, the state must provide the following information:
•

A high-level workflow addressing project activities, milestones and contractor
deliverables. Relationships between activities, both sequential and parallel,
must be established in the plan. Additionally, responsibilities for staff must be
included as well as provisions to check progress.

•

The project manager and other key staff must be identified by name and title.

•

The relationship between the project team and the project steering committee
must be identified (if applicable).

•

Interrelationships between the user group and contractors must be identified.

•

All resource needs for which funding support may be requested by the state
must be identified. These needs may relate to state and contractor staff costs,
computer time, hardware and commercially available software, depreciation,
travel, space, supplies, telephones, photocopying, office equipment, furniture,
and so forth.

•

A description of the anticipated system life for the required resources must be
included. This is inclusive of planning, implementation and operational
phases.

Version 1: 04/04/2002
Health Insurance Portability and Accountability Act APD Guide

Page 8

5. Proposed Project Budget
The state’s proposed budget, summarized in this APD, considers all costs for
implementation phase activities. This might include, but is not limited to, costs
associated with system software and data conversion, software development, computer
capacity planning, contractor costs, supplies, training, maintenance and operations.
Miscellaneous ADP costs may also be included.
A state must include a summary of all implementation costs, by state and Federal shares.
These must be broken down by phase, category and cost amounts. Please refer to
Attachment B for the sections of the State Medicaid Manual for additional guidance.
6. Assurances
Please refer to Section IV under the Planning APD subpoint for information pertaining to
this section.
7. Cost Allocation
The prospective cost allocation plan is described, including procedures to identify,
record, allocate, and report direct and indirect costs, partially and fully attributable to the
system project.
A state must include the following:
•
•

The rate of FFP, either enhanced or regular, by cost category per year; and
A list of each phase of implementation, the program share of cost, the total
amount, the FFP rate and the Federal/state shares.

C. EXEMPTIONS
For all systems-related activity having to do with compliance with the Administrative
Simplification provisions of HIPAA, a Planning APD is not required. A state may
choose to submit only an Implementation APD as long as it meets the requirements
outlined in this document. Furthermore, we wish to confirm that the requirements of the
Paperwork Reduction Act which, as a general matter, imposes a specific process for
approval of documents requiring the collection of information, is not implicated.

Version 1: 04/04/2002
Health Insurance Portability and Accountability Act APD Guide

Page 9

Attachment B
STATE MEDICAID MANUAL, PART 11, SECTIONS 11276-11280

11276

COSTS RELATED TO MMIS DESIGN, DEVELOPMENT,
INSTALLATION, OPERATION, AND ENHANCEMENT

11276.1 Introduction.
FFP is available at either 90 percent or 75 percent, but may be paid only for those
functions attributable to an MMIS. For example, with respect to provider enrollment,
only the costs of entering data into the computer system and processing computer
exceptions are reimbursed at 75 percent FFP. Other functions, even if performed by the
same unit or individuals, are reimbursable at 50 percent FFP. Appropriate costs,
including overhead directly attributable to the operation of the system are also
reimbursable at 75 percent FFP. (See §11276.9.)
45 CFR 74.1711 references OMB Circular No. A-87, which defines direct costs as "those
that can be identified specifically with a particular cost objective. Indirect costs are those
(a) incurred for a common or joint purpose benefiting more than one cost objective, and
(b) not readily assignable to the cost objectives specifically benefited, without effort
disproportionate to the result achieved." As explained below, only direct costs identified
specifically with the MMIS system may be claimed at the enhanced rate.
11276.2 Costs Reimbursable at 90 Percent FFP
FFP at 90 percent is available for costs directly attributable to the Medicaid program for
the design, development, installation, and enhancement of mechanized claims processing
and information retrieval systems. Included are resources needed for systems
requirements analysis, design definition, forms development, programming, unit testing,
integrated test, conversion, the use of hardware to the extent necessary for design,
development, and installation, and supplies for the above. These and other direct costs
including personnel costs of the State project management team specifically assigned for
the development and installation effort are included. Other administrative activities are
matched at 50 percent.
11276.3 Costs Reimbursable at 75 Percent FFP
FFP at 75 percent is available for MMIS operations and proprietary software.
A.

MMIS Operations.

FFP at 75 percent is available for direct costs directly attributable to the Medicaid
program for ongoing automated processing of claims, payments, and reports. Included
are forms, use of system hardware and supplies, maintenance of software and
documentation, and personnel costs of operations control clerks, suspense and/or
exception claims processing clerks, data entry operators, microfilm operators, terminal
operators, peripheral equipment operators, computer operators, and claims coding clerks
1

Clarification of 45 CFR 74.171, though deleted after the SMM was issued, can be found in Attachment E
of this Guidance package in a Dear State Medicaid Director’s letter dated Dec. 5, 1995.

Version 1

Page 1

04/04/2002

if the coded data is used in the MMIS, and all direct costs specifically identified to these
cost objectives. Report users, such as staff who perform follow-up investigations, are
not considered part of the MMIS.
FFP at the 75 percent level for operations does not cover clerical processing operations,
except as indicated. One of the aims of system improvements is the mechanization of
front-end manual editing operations to achieve greater edit reliability and the reduction of
clerical workload.
B.

Proprietary Software

FFP at 75 percent is available for the license fee associated with proprietary software
being used to perform certain functions that are within the confines of an approved
MMIS; e.g. information retrieval and report generation (See §11276.5 for Decision
Support System policy).
Several regulatory factors govern such use, and are described in 45 CFR 95.617(c);
(1) Software packages sold or leased to the general public are not subject to the
ownership provisions normally applied to software developed with FFP (45 CFR
95.617(a) and (b), and
(2) FFP is not available for proprietary application software developed specifically
for the public assistance programs covered under this subpart, (in this case, the Medicaid
Program).
Minimally, the proprietary application software must have applicability to the medical
environment/community at large, and be marketed/sold within that medical
environment/community at large.
HCFA will approve the use of such proprietary software which;
(a) meets the above restrictions of 45 CFR 95.617(c), and,
(b) where the vendor of the proprietary software agrees, in writing, to grant
the State a perpetual license for continued use of the software should the State award a
contract for a subsequent take-over of the MMIS operations by another fiscal
agent/contractor.
11276.4 Costs Reimbursable at 90 and 75 Percent FFP for Equipment and Supplies
Rented or Purchased
Purchase rather than rental of mechanized equipment must be justified by establishing
that it is to the economic advantage of the State and Federal governments after
consideration of the tangible and intangible factors involved. Included in this
determination is consideration of the alternative to lease the equipment with option to
purchase. Equipment cost for its use during the design, development, and installation or
enhancement of an MMIS to assist in accomplishing these tasks is eligible for 90 percent
FFP.
Equipment purchased for operational purposes is eligible only for FFP at 75 percent.
Cost of equipment used during both implementation and operation of an MMIS is
assigned by proration. Depreciation or use allowance for State charges for equipment
cost is usual practice. (See 45 CFR 95, Subpart G.) Approval requirements for
equipment acquisitions, when waiver is part of the APD, are found in 45 CFR 95.641.
The FFP percentage for purchase of supplies depends upon the life and use of the item.
The portion of items consumed during design, development, and installation for system

Version 1

Page 2

04/04/2002

test such as cards, microfilm, and forms (limited quantity) may be charged at 90 percent
FFP. The portion of items not consumed and partially used during design, development,
and installation may be charged at 90 percent FFP, and the remaining portion at 75
percent FFP. These same items used during system operation must be charged at 75
percent FFP.
Supplies purchased, such as disk packs and magnetic tapes, must be charged at 75 percent
FFP since the intent is for use in continuous operations. (See 45 CFR 95 for standards for
depreciation and use allowances.)
Costs for site preparation are operational start-up costs and matched at the 75 percent FFP
rate.
11276.5 Costs Reimbursable at 75 percent FFP for MAR and SUR Activities and
Decision Support Systems
Costs directly associated with personnel involved in MAR and SUR activities and the
cost for operation of Decision Support Systems (DSS) generally qualify for 75 percent
FFP.
A. MAR and SUR Activities
In order for cost of personnel directly associated in the production of reports for MAR
and SUR activities to qualify for 75 percent FFP the personnel must routinely perform
these functions (and/or SUR parameter changes) as part of their assigned responsibilities.
Costs associated with the use or follow-up action of these reports are not eligible for
enhanced FFP.
B. Decision Support Systems
MMIS was designed to meet operational needs through the processing and payment of
claims and generation of pre-formatted management reports through the MAR and SUR
functionalities. However, due to the information challenges in today's market, more
flexible and timely means of obtaining and reporting information is necessary. A DSS is
often a feasible means of managing data needs. DSS is a universal term describing a
menu of hardware and software components which can be combined to facilitate access
to data and data analysis to serve a wide range of end-users. A DSS provides a
mechanism to process data in a manageable quantity and format which is easily accessed
by users to manipulate data on-line. A DSS can enhance the MAR and SUR
functionalities by giving States the ability to access large volumes of data to produce
customized reports.
The funding levels applicable to acquisition, implementation, and operation of a DSS are
listed below. These guidelines are predicated on the premise that the DSS is being
procured by a State as a replacement for or a supplement to the current MAR and SUR
reporting functionalities of the MMIS. A DSS procured for use with other than an MMIS
would not be eligible for enhanced funding match, and depending on its relationship (or
lack thereof) to the title XIX program, may (or may not) be eligible for only 50% match
(or no match).
o

License fee for use of the proprietary software

75% FFP

o

Development of software to facilitate conversion
of data format, including use of PCS, mainframe or
mass storage

90% FFP

Initial conversion* of data, including use of PCS, mainframe,
or mass storage (for testing)

90% FFP

o

Version 1

Page 3

04/04/2002

o

Repetitive cyclic conversion* of data

75% FFP

*If the design of the operation of the DSS requires
a repetitive cyclic conversion of MMIS data then such
subsequent conversion costs will be funded at a 75% FFP rate.
o

Training of users

50% FFP

o

Operation of the DSS software, including use of PCS,
mainframe, or mass storage

75% FFP

o

ADP professionals**

75% FFP

o

Users**

50% FFP

**When a State employs an ADP professional to create/key-in the necessary parameters
which cause the DSS to generate user-requested reports, that ADP professional is
matchable at 75% FFP. However, USERS who have been trained to enter/key-in the
parameters necessary to generate their own reports from the DSS are only eligible for
50% FFP match.
11276.6 Costs Reimbursable at 75 Percent FFP for MMIS-Related Clerical or Manual
Processing Activities.
Although it is an objective of the MMIS to reduce manual processing (see §11276.3),
some manual intervention is necessary to make any computer system perform properly.
However, only those manual functions which are directly attributable to the operation of
the MMIS are funded at the enhanced FFP.
11276.7 Costs Reimbursable at 75 Percent FFP for Program Management, Prior
Authorization of Services, and Audit Functions.
The 75 percent FFP for MMIS operations is available for claims processing and
information retrieval functions performed by the State agency or the fiscal agent. This
includes the actual processing of claims as well as the production of MMIS reports. As
such, the following functions must be reviewed in terms of their relationship to claims
processing and information retrieval.
A.

Program Management.

Although required to operate a Medicaid program, this function is not reimbursable at the
MMIS FFP rate unless directly related to claims processing or information retrieval. For
example, making a program management decision on a specific suspended claim is
allowable at 75 percent FFP. However, the development and issuance of overall policy is
excluded. The development of an edit for the claims processing system to implement a
program policy (e.g., a limitation of a service) is allowable at the 75 percent rate and
includes the cost of designing and implementing the edit. The cost of the program
management staff that developed the policy is allowable only at the regular 50 percent
rate as part of ongoing program management.

B.

Version 1

Prior Authorization of Services.

Page 4

04/04/2002

A program management decision on a claim entered into the system and suspended is
allowable. However, prior authorization of a service such as orthodontics or elective
surgery before the service is delivered is not allowable. Such a decision is based on
limitations in the State plan and not directly related to the mechanized claims processing
system.
C.

Audit.

All State and fiscal agent audit activity is not eligible for enhanced FFP as an MMIS
activity. This includes cost report audits, provider audits, and follow up investigation of
claims where fraud is suspected.
11276.8 Postage Costs.
The postage necessary to mail various products stemming from the operation of an
MMIS, e.g., checks, remittance advices, is not considered part of the operation of an
MMIS as defined in §11110. Consequently, all postage costs associated with the
operation of an MMIS are matched at the 50 percent FFP rate.
11276.9 Reimbursement of Allocated Costs.
Only direct costs allocable to the development or operation of an MMIS are eligible for
reimbursement at enhanced FFP rates. Such costs include utilities, rent, telephone
service, etc., necessitated by either the development or operation of an MMIS.
Costs which cannot be specifically identified with the development or operation of an
MMIS are matched at the 50 percent FFP rate. Such costs are usually indirect costs
including the staff costs associated with agency-wide functions such as accounting,
budgeting, legal affairs, general administration, etc.
This differentiation in the funding rates for these two types of costs is not applicable to
the reimbursement of fiscal agent costs.
11276.10 Costs Reimbursable at 75 Percent FFP for Fiscal Agent MMIS Operations.
A fiscal agent may perform many additional functions (see §11276.7) for the State
beyond those related to MMIS operations eligible for 75 percent FFP, yet bill the State at
one all inclusive rate per claim processed. If this is the case, develop a cost allocation
plan through which payments to the fiscal agent are broken out for matching at the
appropriate FFP rates. (See §11276.9.)
11276.11 List of Reimbursable Costs for State Systems.-­
A.

Introduction.

This section identifies those activities associated with the design, development,
installation, enhancement, and operation of an MMIS, and the appropriate FFP matching
rate for which each qualifies. These costs must be specifically identified in the APD,
RFP and contract if they are to be claimed at the 90 percent rate. Only items listed for 90
percent or 75 percent rate of funding qualify for enhanced FFP as expenditures for MMIS
under §1903(a)(3)of the Act.

B.

Version 1

List of Reimbursable Costs.-­

Page 5

04/04/2002

1.

Design, Development, Installation,
or Enhancement of an MMIS
Rate of
Funding

Text
Reference

Feasibility Study

50%

11275

Planning activities (e.g., preparation
of an APD)

90%

11275

Preparation of an RFP for an initial
or replacement MMIS

90%

11275
11269

Preparation of an RFP for an enhancement
to an MMIS

90%

11275

Proposal evaluation and contractor selection

90%

11275

System and requirements analyses

90%

11110

System design, development, installation,
and enhancement

90%

11275
11110

DIS

90%

11237
11275

Equipment costs only for use of such equipment in the design, development,
installation, or enhancement of an MMIS

90%

11276.4

Item

________________________

Direct personnel costs

90%

11276.2

Direct non-personnel costs

90%

11276.9

Indirect personnel and non-personnel costs

50%

11276.9

Acceptance testing

90%

11237

Supplies used during MMIS implementation

90%

11276.4

Design, development, installation, or
enhancement of a proprietary system

0%

45 CFR 95.617(c)

Site preparation

75% 11276.4

Training of personnel engaged
in the design, development, or
installation of an MMIS

50% 42 CFR 432.50(b)

2. MMIS Operational Costs
Preparation of an APD and/or
75%
MMIS Operational Costs (continued)

Version 1

Page 6

11275

04/04/2002

Item

________________________

Rate of
Funding

Text
Reference

RFP directed toward the potential change
of operator for an approved MMIS
Proposal evaluation and contractor selection

75%

11275

Hardware used for MMIS operations

75%

11276.3

Supplies used in the operation of an MMIS

75%

11276.4

Claim forms (including encounter data)

75% 11276.3

Entry and maintenance of provider
enrollment data

75% 11276.1

Direct costs of personnel directly associated
with the operation of an approved MMIS
including staff responsible for:

75% 11276.3

Data entry
Operations control
Exception and suspense processing (continued)
Claims microfilming (continued from
75%
previous page):
Peripheral equipment operations
Computer operations
Claims coding
System documentation maintenance
Software maintenance
SURS parameter coding
System management

Version 1

11276.3

Entry and maintenance of data required under
75%
HIPAA for purpose of electronic data interchange

11100

Direct non-personnel costs

75%

11276.9

Indirect personnel and non-personnel
costs

50%

11276.9

Publications necessary for the
operation of an MMIS, such as,
required claim forms

75%

11276.3

Maintenance of the system necessary to
support claims processing and
information retrieval functions of an MMIS

75%

11276.1
11276.3

Postage

50%

11276.8

Provider relations directly related
to MMIS claims processing, such as,
entry and update of provider data
MMIS Operational Costs (continued)

75%

11276.1

Page 7

04/04/2002

Item

________________________

Version 1

Text
Reference

MMIS production of:
Checks or warrants, Remittance advices
EOBs, Medical assistance ID cards,
MARS and SURS reports

75%

11276.3

Operational costs of an initial or
replacement MMIS until the system
has been approved

50%

11255

Training of personnel directly engaged
in the operation of an MMIS
3.

Rate of
Funding

75% 42CFR432.50(b)(2)

Other System Costs
Local ADP systems (not statewide
in scope)

50%

11225

Automated administrative support
systems (e.g., personnel,
financial management, office
automation)

50%

11276.1

Design, development, installation,
enhancement, and operation of
eligibility determination systems

50%

11280

Audit functions

50%

11276.7

Provider Manuals

50%

11276.9

Page 8

04/04/2002

Attachment C

MODEL HIPAA PLANNING APD
Health Insurance Portability and Accountability Act (HIPAA)
The Planning APD is a very brief document (6-10 pages) prepared and submitted prior to initiating Planning Phase activities. It is used to secure Federal
financial participation (FFP) for the State. It is a plan to plan. The purpose is not to provide needs and plans in detail but to develop a high-level
management statement of vision, needs, objectives, plans, and estimated costs. The focus is on describing how planning will be accomplished and
demonstrating that the State has established a plan that is reasonable for the level of effort of the project. Planning APDs that meet the standards for
approval shown in the following two pages will be approved within 60 days. The Planning APD has four sections: 1. Statement of Need 2. Project
Management Plan for planning 3. Planning project budget, and 4. Assurances .

Section
Statement of
Need
This section of the Planning
APD should set forth the
State's information and
services "vision,"1 including
the scope and objectives of
the planned information
system and its
interrelationships with other
systems (if known). In
addition, the needs statement
should define the system
requirements in terms of
problems and needs listed in
the next column.

Project
Management Plan
The Project Management
Plan summarizes how the
State will plan.
The State's planning project
organization is briefly
described. At this point in the
project, all that is required is
that the State identify key
players in the planning
phase, such as the project
manager and other key
planning staff by name and
title. This information can be
depicted in an organization
chart. The Project
Management Plan for
planning describes how and
when the activities for the
Planning Phase will be
conducted and schedules
milestones for completion of
key events.

1

Content

Description of Minimum Requirements
Reengineer Medicaid Management Information Systems to
become compliant with the Administrative Simplification
provisions of the Health Insurance Portability and Accountability
Act. (Please add more details if necessary)

�

Statement of “Vision”

�

New or changed program
requirements

See Final Rule for Transactions and Code Sets published August
16, 2000. Explain any differences.

�

Problems or deficiencies in
existing system

The current MMIS is unable to process the new or changed
requirements listed above.

�

Planning project
organization (State and
contractor) – people,
responsibilities and
relationships

�

�

Planning activities,
products and deliverables

Commitment to conduct :
(Please provide a
statement when “No” is
checked)

Provide descriptive one page chart and one page of
accompanying narrative.

Briefly summarize in one page or less.

Requirements analysis
(e.g. Gap Analysis)
Alternatives analysis
Cost/benefit analysis
JAD (joint application design
sessions with users)
Functional specification
Systems design
Impact Assessment
System interrelationships
(if applicable)

�

Yes

�

No

�
�

Yes
Yes

�
�

No
No

�
�
�
�
�

Yes
Yes
Yes
Yes
Yes

�
�
�
�
�

No
No
No
No
No

�

State/contractor needs

Briefly summarize in one page or less.

�

Planning project
procurement activities and
schedule

Briefly summarize in one page or less.

"Vision" means the State planners' view of future program needs and the systems architecture necessary to support those needs.

Attachment C
Section

Content

Planning Project
Budget

�By categories, cost elements
and amounts

Description of Minimum Requirements
Anticipated State costs
Projected costs by fiscal quarter + summarized by fiscal year,
including planning project total, and program totals.

This section succinctly
describes in narrative form
the resource needs for which
funding support during the
Planning Phase may be
requested by the State.
These needs may relate to
State and contractor staff
costs, computer time,
hardware and commercially
available software, travel,
space, supplies, telephones,
photocopying, and so forth.

Proposed time schedule

This section of the APD also
provides the budget and the
cost allocation to be used
during the Planning Phase.

Assurances
This section refers to the
procurement of automated
data processing equipment
for mechanical claims
processing, and whether it
was procured under the
appropriate requirements
outlined in the Code of
Federal Regulations (CFR)
listed, the appropriate
sections of the State
Medicaid Manual (SMM), and
a State Medicaid Letter
(dated December 4, 1995).
This section also refers to
access to records, licensing,
ownership of software and
the safeguarding of
information contained within
the system.

45 CFR Part 95.613
45 CFR Part 74
SMM Section 11267
SMD Letter of Dec. 4, 1995

�
�
�
�

Yes
Yes
Yes
Yes

� No
� No
� No
� No

Access to Records

45 CFR Part 95.615
SMM Section 11267

�
�

Yes
Yes

�
�

No
No

�
�
�

Software Ownership
Federal Licenses
Information Safeguarding

42 CFR Part 433.112(b)(5) – (9) �

Yes

�

No

�

Progress Reports

�

Yes

�

No

�

Procurement Standards
(Competition/Sole Source)

�

SMM Section 11267

Explain all No answers and provide complete justification
In addition to the four sections of the Planning APD, there is an additional provision at 45CFR §
95.605(vi), which requires a commitment to define the state's functional requirements for the
purpose of evaluating the transfer of an existing system, including the transfer of another state's
General Systems Design (GSD), which the state may adapt to meet state specific requirements.
Model HIPAA Planning APD

2

Attachment D

MODEL HIPAA IMPLEMENTATION APD
Health Insurance Portability and Accountability Act (HIPAA)
Implementation APDs are written plans of action that States use to request Federal financial participation (FFP), in the designing, developing and
implementing the system. States are required to submit an implementation APD prior to incurring costs for system design and development, when the total
project costs (including planning) are estimated to exceed the thresholds in 45 CFR §95.611(b). The detail in the Implementation APD should be
commensurate with the complexity and scope of the acquisition. This template provides an overview of the requirements of an Implementation APD and the
need to keep the detail simple and focused on the issues below. Implementation APDs that meet the standards for approval shown below will be approved
within 60 days.
*Not required if State has submitted a HIPAA Planning APD

Section
Statement of
Need and
Objectives
In this Section of the
Implementation APD, the
State should summarize the
current environment and the
new system needs,
objectives, and anticipated
benefits. Needs may be
expressed in terms of
deficiencies in existing
capabilities, new or changed
program requirements, or
opportunities for economies
or efficiencies.

Requirements
Analysis,
Feasibility Study,
and Alternatives
Analysis
The regulation at 45 CFR
§95.605(2)(iii) requires that
the Implementation APD shall
include a requirements
analysis, a feasibility study,
and a statement of alternative
considerations including,
where appropriate, a transfer
of an existing system, and an
explanation of why such a
transfer is not feasible, if
another alternative is
identified.

Content

Description of Minimum Requirements

�

Statement of Needs and
Objectives

Clearly state the purpose and objectives, including your vision of
the project, to be accomplished and the necessity for the project.
Include a basic description of the modification or system you
seek to implement.

�

Problems or deficiencies in
existing system*

The current MMIS is unable to process the new or changed
requirements listed above

�

New or changed program
requirements*

See Final Rule for Transactions and Code Sets published August
16, 2000. Explain any differences.

�

General Requirements
analysis (accomplished to
date)

Provide a general requirements analysis (describing the
functional and technical needs), not to exceed 5 pages in length.

�

Alternatives analysis
(Must identify which
alternatives were selected
for evaluation of costs and
benefits and provide the
rationale for selection of
the chosen alternative).

If the state has performed these analyses and study in the
Planning APD, CMS will accept the Executive Summaries of
these documents as meeting the Implementation APD
requirement.

Model HIPAA Implementation APD

1

Attachment D
Section
Cost/Benefit
Analysis

Content
�

The State must provide a
summary of the results of the
cost/benefit analysis.
Program performance
improvements, projected
costs, and anticipated
benefits the system is
expected to deliver must be
described succinctly.

Project
Management Plan
The Project Management
Plan summarizes the project
activities, deliverables, and
products; project
organization; State and
Contractor resource needs;
and anticipated system life.

�
�
�
�

Description of Minimum Requirements

By cost basis,
assumptions, calculations,
and measurement plan
related to performance,
cost and benefit goals.

Cost/Benefit Profile
(show benefit detail)

� Yes

� No

Systems life benefits
Spreadsheet

� Yes

� No

Nature, Scope, Methods,
Activities, Schedule and
Deliverables
Project Organization and
Personnel Resources
State and Contractor
Resource Needs
System Life

As succinctly as possible, provide the following information:
•
•
•
•
•
•

Proposed Project
Budget

Provide a high level workflow addressing project activities,
milestones and contractor deliverables;
Identify the project manager and other key staff by name and
title;
Identify the relationship of the project team to the project
steering committee (if applicable);
Identify interrelationships with user group and contractors;
Identify the resource needs for which funding support may be
requested by the State;
Describe the anticipated system life for the required
resources

�

By phase, category and
cost amounts

•

�

Procurement Standards
(Competition/Sole Source)

45 CFR Part 95.613
45 CFR Part 74
SMM Section 11267
SMD Letter of Dec. 4, 1995

�
�
�
�

Yes
Yes
Yes
Yes

� No
� No
� No
� No

�

Access to Records

45 CFR Part 95.615
SMM Section 11267

�
�

Yes
Yes

�
�

No
No

�
�
�

Software Ownership
Federal Licenses
Information Safeguarding

42 CFR Part 433.112(b)(5) – (9) �

Yes

�

No

�

Progress Reports

�

Yes

�

No

A summary of all Implementation costs; by State and Federal
shares (Refer to SMM, Part 11, Sections 11276-11280)

This Section contains all
costs for Implementation
Phase activities.

Assurances
This section refers to the
procurement of automated
data processing equipment
for mechanical claims
processing, and whether it
was procured under the
appropriate requirements
outlined in the Code of
Federal Regulations (CFR)
listed, the appropriate
sections of the State
Medicaid Manual (SMM), and
a State Medicaid Letter
(dated December 4, 1995).
This section also refers to
access to records, licensing,
ownership of software and
the safeguarding of
information contained within
the system

SMM Section 11267

Explain all “No” answers and provide complete justification

Model HIPAA Implementation APD

2

Attachment D
System
Cost Allocation
The prospective cost
allocation plan is described,
including procedures to
identify, record, allocate, and
report direct and indirect
costs, partially and fully
attributable to the system
project

Content

Description of Minimum Requirements

�

Type of FFP

�

List FFP rate (enhanced or regular) by cost category per
year

�

By phase, category and
cost amounts

�

List phase of implementation, program share of cost, total
amount, FFP rate and Federal/State shares

Model HIPAA Implementation APD

3

DEC-5-1995

Attachment E

Dear State Medicaid Director:
We are writing to inform you of our policy on sole source procurements and prior approval
requirements for certain procurements in light of recent revisions to our Departmental regulations.
On August 25, 1994 the Department of Health and Human Services (DHHS) published an interim
final rule in the Federal Register which amended 45 CFR Part 74. The amendments to Part 74
contained in this rule deleted appendixes G and H, which set forth the procurement standards
found in previous versions of the Office of Management and Budget (OMB) Circulars A-102,
"Uniform Administrative Requirements for Grants-In-Aid To State and Local Governments" and
A-110, "Grants and Agreements with Institutions of Higher Education, Hospitals and Other
Non-Profit Institutions" respectively. Also deleted were many subparts of Part 74, including
subpart P, which contained a provision that set forth the types of procurements that were
governed by OMB Circulars A-102 and A-110.
The interim final rule incorporated into Part 74 revisions which OMB made in its Circular A-110,
which governs procurements by nongovernmental grant recipients. The preamble to the rule
states that, in the future, DHHS and OMB intend to propose either a separate new regulation for
the entitlement programs or a complete revision of OMB Circular A-102, which contained the
procurement standards for grants to State and local governments. The Department has reserved
45 CFR Part 92, subpart E, for future placement of entitlement program regulations. In the
meantime, Part 74, as amended, remains applicable to the entitlement programs, including the
Medicaid program.
The deletion of Appendix G removed regulatory provisions regarding procurement standards
which limited the circumstances under which Federal grantor agencies could require States to
secure prior approval of procurements and related procurement documents. Also eliminated was
the specific provision which permitted sole source procurement only in four limited
circumstances. The deletion of subpart P removed the exception to the Circular A-102
procurement standards for transactions between governmental entities. In deleting these
provisions, the interim final rule did not indicate any intent to eliminate existing agency
regulations or policies pertaining to these matters.
In addition, we have consulted with DHHS officials on whether our existing policies on prior
approval requirements and noncompetitive procurements are affected by the removal of Appendix
G and subpart P of Part 74. We were advised that existing policies of HHS awarding agencies
pertaining to pre-award approval and other requirements regarding procurements remain valid
unless they are specifically rescinded or amended by the awarding agencies. When the final rule is
published, DHHS will include language in the preamble which will explicitly state that existing
policies of awarding agencies are not invalidated by the Part 74 revisions.

Page 2 -State Medicaid Director
While the revisions described above would also affect the rules governing managed care
contracts, the Office of Managed Care in the Health Care Financing Administration (HCFA) has
separately established policies and guidelines for procurements entered into under managed care
arrangements, as well as those entered into under section 1915(b) freedom of choice waivers.
Therefore, this letter does not affect the Federal policy regarding those procurements.
Outside of the ambit of the managed care arrangements discussed above, HCFA will maintain
limited Federal oversight of State procurements. Pre-award review and approval of a State's
proposed contracts and related procurement documents, such as requests for proposals and
invitations for bids, will be required when any of the following conditions apply:
1. A State's procurement procedures or operations fail to comply with the procurement
standards in 45 CFR Part 74.
2. The procurement is expected to exceed the small purchase threshold fixed at 41
U.S.C. 403(11) (currently $100,000) and is expected to be awarded without
competition or only one bid or offer is received in response to a solicitation.
3. The procurement is expected to exceed the small purchase threshold and specifies a .
"brand name" product.
4. The proposed award is over the small purchase threshold, and is to be awarded to
other than the apparent low bidder under a sealed bid procurement.
5. A proposed contract modification changes the scope of a contract or increases the
contract amount by more than the amount of the small purchase threshold.
While the revisions to Part 74 eliminated the provision which limited sole source procurement to
specific delineated situations, the new regulations, at §74.43, retain the general requirement that
all procurement transactions shall be conducted in a manner to provide, to the maximum extent
practical, open and free competition. Therefore, we will continue to limit the allowability of
noncompetitive procurements. The circumstances under which a contract may be awarded by
noncompetitive negotiation are limited to the following:
1. The item is available only from a single source;
2. Public exigency or emergency when the urgency for the requirement will not permit a
delay incident to competitive solicitation; or
3. The Federal grantor agency authorizes noncompetitive negotiation; or
4. After solicitation of a number of sources, competition is determined inadequate.

Page 3 ~ State Medicaid Director
We will not require prior approval for transactions between governments or agencies or
instrumentalities of governments as long as there is an interagency agreement that does not
provide for reimbursement above cost. We will require approval where the State Medicaid
agency proposes to contract with another government or agency or instrumentality of government
when there is a negotiated payment level which allows for profit.
Federal policies give States considerable latitude in procurement processes. HCFA's oversight
through prior approval requirements or evaluations of State procurement processes is meant to
promote the purposes of the Medicaid program in a cost effective manner. We hope that this
letter clarifies HCFA's role in States' procurement transactions in light of the revisions to
45 CFR Part 74.
If you have any questions regarding this matter, please contact Ed Davies on (410) 786-3280.
/S/
Sally K. Richardson
Director
Medicaid Bureau
cc:
Regional Administrator
Regions I-X
Associate Regional Administrator
for Medicaid
Regions I-X
Associate Administrator for
Operations and Resource Management
Ms. Lee Partridge
Director, Health Policy Unit
American Public Welfare Association
Suite 500
810 First Street, NE
Washington, DC 20002-4267

